DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6-14, and 21-25 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a multi-carrier ablation system comprising: an antenna for application to biological tissue; a multi-carrier signal generator configured to provide a forward radio frequency (RF) signal to the antenna, the forward RF signal comprising multiple generated signals, the multiple generated signals being modulated onto respective subcarriers that occupy respective frequencies within a bandwidth of the forward RF signal, the subcarriers being orthogonal frequency division multiplexed (OFDM) subcarriers; and a monitoring circuit configured to receive a reflected RF signal from the antenna and a portion of the forward RF signal from the multi-carrier signal generator, the monitoring circuit being configured to perform a comparison of a phase and an amplitude of each of the multiple subcarrier signals of the forward RF signal with a phase and an amplitude of corresponding subcarrier signals of the reflected RF signal and control the multi-carrier signal generator to adjust one or more parameters of the forward RF signal during an ablation procedure based on the comparison” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2010/0087808 and U.S. 5,501,704, which both teach a similar device comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “multi-carrier signal generator” and “monitoring circuit”, especially in view of the specifically-claimed “subcarrier signals”.  While U.S. 2013/0267943 has also been deemed pertinent, it would not overcome the deficiencies of these primary references.  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794